Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7 and 9-19 have been considered but are moot because the arguments relate entirely to the newly amended limitations for which new art Yokoyama is provided.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-3, 5, 7, 13-15, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sakurai et al (2014/0050262) in view of Yokoyama et al (2014/0169465).
In regard to claim 1 Sakurai discloses an apparatus for compression of digital image data (Sakurai Fig. 1), including:
a memory configured to store a digital image in a first storage space (Sakurai Fig. 1 and par. 68 note reordering buffer 12 which stores uncompressed image data); and
one or more image processing circuits configured to:

	generate a plurality of encoded blocks by application of a plurality of sequential encoding schemes on the selected block (Sakurai pars 82-85 note plurality of inter and intra modes evaluated);
	estimate a cost function for each encoded block of said generated plurality of encoded blocks (Sakura pars 82-85 note determining a cost for each inter and intra mode);
detect one encoded block in the generated plurality of encoded blocks, wherein said detected one encoded block, has a minimum cost among the cost values of the plurality of encoded blocks (Sakurai pars 82-85 note determining and the lowest cost encoding method);
select a sequential encoding scheme from the plurality of sequential encoding schemes as an optimal sequential encoding scheme, wherein the selected sequential encoding scheme is associated with the detected encoded block with the minimum cost (Sakurai par. 85 note selecting the prediction mode with the smallest cost function); and
	convert the block of the digital image into a compressed bit stream storable in a reduced second storage space in the memory, wherein said block of said digital image is converted to said compressed bitstream based on said  selected sequential encoding scheme (Sakurai Fig. 1 and pars 70-76 note compressing the input data and storing the compressed video in accumulation buffer 18). 
Sakurai discloses computing a cost function to determine a sequential encoding method including intra coding methods (Sakurai pars 82-85). It is noted that Sakurai does not disclose that the cost function is a total sum of absolute difference (TSAD) generated based on an inverse quantization and inverse transform of the encoded blocks. However, Yokoyama discloses determining an encoding 
It is therefore considered obvious that one of ordinary skill in the art at the time of the invention would recognize the advantage of using a TSAD based cost computation as taught by Yokoyama as the cost function in Sakurai in order to select encoding modes with high encoding efficiency as suggested by Yokoyama (Yokoyama par. 61). 

In regard to claim 2 refer to the statements made in the rejection of claim 1 above. Sakurai further discloses the one or more image processing circuits are further configured to partition the digital image into the plurality of blocks (Sakurai pars to H.264 and is divided into slices, further note par. 4 image data is further divided into coding units and transform units, also note par.  89 settings storage section which stores CU and TU settings). 
In regard to claim 3 refer to the statements made in the rejection of claim 1 above. Sakurai further discloses that each of the plurality of encoded blocks is associated with one sequential encoding scheme of the plurality of sequential encoding schemes and a bit-coverage value (Sakurai pars 82-85 note determining a cost for each portion of image data and selecting an encoding method with the smallest cost). 



In regard to claim 7 refer to the statements made in the rejection of claim1  above. wherein a second sequential encoding scheme of the plurality of sequential encoding schemes applied to the selected block, comprises a sequential application of a one dimensional column row discrete cosine transform followed by quantization, an all-frequency DPCM and entropy coding (Sakurai Figs 3-6 and pars 95-106 note compound DCT_DST transform (method d) utilizes a 1D column DCT, further generally note pars 107-116 for details of quantization, par. 136 for DPCM used to generate quantization matrix, and Fig. 1 and par. 74 for entropy encoding in lossless encoding section 17). 


Claims 13-15, 17 and 19 describe a method substantially corresponding to the apparatus of claims 1-3, 5 and 7 above. Refer to the statements made in regard to claims 1-3, 5 and 7 for the rejection of claims 13-15, 17 and 19 which will not be repeated here for brevity. 

Claims 4, 6, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sakurai in view Yokoyama and in further view of Park (5416604).


In regard to claims 6 and 18 refer to the statements made in the rejection of claims 1 and 13 above . Sakurai further discloses that a first sequential encoding scheme of the plurality of sequential encoding schemes applied to the selected block comprises a sequential application of a one-dimensional column discrete cosine transform followed by quantization, and entropy coding (Sakurai Figs 3-6 and pars 95-106 note compound DCT_DST transform (method d) utilizes a 1D column DCT, further generally note pars 107-116 for details of quantization, par. 136 for DPCM used to generate quantization matrix, and Fig. 1 and par. 74 for entropy encoding in lossless encoding section 17). It is noted that Sakurai does not disclose details of DC only a direct current only discrete pulse code modulation. However, Park discloses an encoding method in which the DC components of discrete cosine transform coefficients undergo a one dimensional DPCM (Park col. 5 lines 35-43). It is therefore considered obvious that one of . 

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Sakurai in view Yokoyama and in further view of Gharavi-Alkhansari et al (2011/0292247 hereafter Gharavi).
In regard to claim 9 refer to the statements made in the rejection of claim 1 above. It is noted that neither Sakurai nor Yokoyama disclose computing a bit-coverage value based on a corresponding quantization parameter. However Gharavi discloses selection of an intra  encoding mode using a bit-coverage value for each of the generated plurality of encoded blocks based on a corresponding quantization parameter associated with each of the generated plurality of encoded blocks (Gharavi pars 18 and 25 note selecting the block encoding mode based on a bit-coverage value, also note par. 22 the bit coverage is computed on a block which has been quantized by a selected quantization step). Gharavi further discloses the computed bit-coverage value represents a count of bits encoded losslessly in each encoded block of the generated plurality of encoded blocks (Gharavi par. 25)
 It is therefore considered obvious that one of ordinary skill in the art before the effective filing date of the invention would recognize the advantage of incorporating DCPM based intra prediction modes selected using bit-coverage as taught by Gharavi in the invention of Sakurai in order to generated a bitstream of a pre-determined size as suggested by Gharavi (Gharavi par. 6). 

In regard to claim 10 refer to the statements made in the rejection of claim 9 above. Sakurai further discloses that said plurality of defined quantization parameters is associated with the generation of the plurality of encoded blocks (Sakurai pars 73-76 note quantization parameter selected by the rate controller section for every encoding mode). 

In regard to claim 11 refer to the statements made in the rejection of claim 9 above. Gharavi further discloses that the selection of the optimal intra encoding scheme, based on bit-coverage value associated with each of the plurality of encoded blocks, is independent of an execution of an inverse quantization and inverse transform on the plurality of encoded blocks (Gharavi Fig. 1 and pars 24-25 note code length computation and best mode selection occurs without inverse transform or inverse quantization for the presented intra-encoding methods). 

In regard to claim 12 refer to the statements made in the rejection of claims 1 above. Sakurai discloses selecting the best encoding mode for image data (Sakurai pars 82-85). It is noted that neither Sakurai nor Yokoyama explicitly disclose that the mode is selected for each block. However, Gharavi further discloses that the selection of the optimal sequential encoding scheme along with the conversion of each block of the plurality of blocks of the digital image is performed independently for each block of the plurality of blocks of the digital image (Gharavi pars 22-23 note selecting optimum mode for each block).
 It is therefore considered obvious that one of ordinary skill in the art at the time of the invention to select the optimum mode for each block of Sakurai as taught by Gharavi in order to gain the expected advantage of improved compression efficiency.






Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH CHARLES HALLENBECK-HUBER whose telephone number is (571)272-5248.  The examiner can normally be reached on Monday to Friday from 9 A.M. to 5 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge Ortiz-Criado can be reached on (571)272-7624.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JEREMIAH C HALLENBECK-HUBER/               Primary Examiner, Art Unit 2423